PD-1236-15
                                                                        RECEIVED IN
                                                              COURT OF CRIMINAL APPEALS
                   TEXAS CRIMINAL COURT OF APPEALS

                                    At Austin                          DEC 04 2015

                              No. 01-14-00260-CR

          IN THE FIRST COURT OF APPEALS AT HOUSTON XSBI^costa Clerk
The Court of Appeals affirmed the trial court judgement on September 15, 2015


                 ARTHUR ALEXANDER OFFICE, PRO SE Appellant              ^o ^^^
                          THE STATE OF TEXAS, Appellee                     *A •


             PRO SE APPELLANT'S MOTION FOR EXTENSION OF TIME



  TO THE HONORABLE JUDGES OF THE CRIMINAL COURT OF APPEALS:

  COMES NOW, ARTHUR ALEXANDER OFFICE, PRO SE, by and through his

Motion for Extension of Time to file his PETITION FOR DISCRETIONARY,.__
                                                                      wURT OF CRIMINAL APPEALS
REVIEW. In support of said motion, Appellant would show the Court the           _-» ^ . -->.-

following:
                                                                          rt^i Acosta, Clerk

  1.    Appellant's Petition for Discretionary Review was due in this case on
        December 14, 2015 to the higher Court of Criminal Appeals.

   2.   Appellant seeks an extension of time until March 14, 2016 in which to file
his Petition for Discretionary Review.

  3.    I am currently housed at the Federal Transfer Center in Oklahoma City, OK.
I arrived at the Transfer Center on November 9, 2015. The average stay at this
center is one and a half months.

  4.    The United States Marshalls transfer all of your property including legal
materials to your destination facility, which for me is The Federal Correctional
Medium Security Facility in Pollock Louisiana. Idon't expect to arrive there until
around December 18, 2015. I am not sure if this is the exact date due to the
holidays and security reasons. My arrival time could very well end up being after
January 1, 2016.

   5.     I requested the trial transcripts from the Fort Bend County Clerk's Office
in October 2015, as of this date I haven't received those transcripts. I can't
properly prepare a Petition for Discretionary Review without them. I asked my
former Appellate Attorney Kristen Jernigan for copies of hers, she has refused to
give them to me after numerous requests. Her last email response to me:

From: kristen@txcrimapp.com
Subject: Re: Copy of Arthur's Transcript
Date: Fri, 23 Oct 2015 14:10:17 -0500
To: youngtimes2@msn.com

I have explained this as clearly as I possibly can. I have sent Arthur the information on how to
obtain his records. It is not my responsibility to print out a copy of the records at my expense
when I am no longer his attorney.


  6. My former Attorney Kristen Jernigan filed the first extension on
September 22, 2015, which was granted. I never filed a Motion for Rehearing; I
am filing a Motion for an extension of time to file a Petition for Discretionary
Review.

                                           PRAYER

         WHEREFOR, PREMISES CONSIDERED, Appellant respectfully requests
that this Honorable Court grant his Motion for Extension of Time until March 14,
2016.


                                                                    Respectfully Submitted,



                                                                   ARTHUR OFFICE, PRO SE
                                                                 ARTHUR OFFICE 44730379
                                                               FEDERAL TRANSFER CENTER
                                                                              PO BOX 898801
                                                            Oklahoma City, OK 73189-8801
/   . 4




                                    CERTIFICATE OF SERVICE


               The Appellant hereby certifies that a true and correct copy of the foregoing

          Appellant's Motion for Extension of Time has been mailed to the Fort Bend

          County District Attorney's Office, 301 Jackson Street, Room 101, Richmond, Texas

          77469 on December 02, 2015.



                                                                                              ftfise
                                                                    Arthur A Office/1>fcO SlE